Title: To Thomas Jefferson from Thomas S. Cavender, 25 December 1802
From: Cavender, Thomas Stett
To: Jefferson, Thomas


          
            Dear Sir
             Virg. Orange December 25. 1802
          
          I still continue Traveling and preaching the unitarian doctrine in opposition to the Trinitarian System and all other political and Ecclesiastical impositions whatever. In all my public Orations I conclude in favour of your just administration teaching my Countrymen the necessity of Continuing you as their president so long as you Conduct our government as well as you have done and Sir notwithstanding all the political blood hounds, and ecclesiastical bulldogs that are barking at your political and religious economy and howling at the tree of liberty I still believe and publickly declare that I think that you will end your days in peace and in honour to your family and country: Sir after my departure from Charlottsville last summer was a year, I had the honour of conversing with you a few minutes the October following in the presidents house and would have seen you this fall had you have been in the city when I came throug it on my way from Baltimore to this State. Sir as a republican I hope you will pardon me in the liberty I have taken in inclosing this letter to you, as I was afraid that mr paines enemys might open or distroy it, althoug now sir I rest satisfied that it will come to his hands with safety. I have some hopes of having the honour to see you before I return the next summer to the ohio river. And Sir if I should be so unfortunate as never to see you in time may heaven smile upon you with matchless and endless blessings. 
          I am your real friend & humble Servant
          
            Thomas Stett Cavender
          
        